Defendant had a negro stolen from him and offered a reward in these words for the apprehension of the felon, one Moore, and the negro: "A reward of $100 for the apprehension of both, or $50 for the negro out of the State; $25 for the apprehension of the negro within the State, and his delivery to the subscriber, or for keeping him so that his owner gets him again."
The plaintiffs apprehended both Moore and the negro within      (89) this State, and put Moore in Rockingham jail and delivered the negro to the defendant, who paid them $25, but refused to pay the other $75, for which the plaintiffs bring this suit. His Honor thought plaintiffs were entitled to the reward of $100, and they had judgment for the $75, and defendant appealed.
It is unnecessary to notice the other question made in the case. We differ with his Honor as to the construction of the advertisement. The meaning of the defendant is this: If the felon succeeds in getting the negro out of the State, when the risk of losing the property will be imminent, to stimulate exertion I will give $100, provided both are apprehended, or $50 for the negro. If he does not succeed in getting the negro out of the State, I will give $25 for the apprehension of the negro. His object was to secure the negro; he offers nothing for the apprehension of the felon either out of or in the State, unless the negro is apprehended; and if the negro should be secured before getting out of the State, then he leaves the felon to the vigilance of the citizens. This is a more reasonable construction than that he meant, if the negro was apprehended within the State he would give $25 for him, and the additional sum of $75 for the apprehension of the felon. *Page 74 
Our conclusion is aided by the grammatical construction. The words "out of the State" refer as well to the $100 for both as to the $50 for the negro, these two propositions being connected by the disjunctive conjunctive "or." It is further aided by the punctuation, for (90)  which purpose the original was sent. The only stop in the whole clause, except a comma, is after the words "out of the State," where there is a semicolon, indicating that the sentence is there divided.
PER CURIAM.                                       Venire de novo.